          Case:19-04299-jwb      Doc #:29 Filed: 12/23/19     Page 1 of 2




                   UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN

In re:
                                                        Case No. BG 19-04299
SCOTT SYZAK,                                            Chapter 7

     Debtor.
______________________________________/


          ORDER TO SHOW CAUSE AND REQUIRING RESPONSE
          FOR ALLEGED VIOLATION OF THE AUTOMATIC STAY
           BY THE MICHIGAN DEPARTMENT OF CORRECTIONS

                     PRESENT: HONORABLE JAMES W. BOYD
                              United States Bankruptcy Judge

        On October 28, 2019, Debtor1 filed a letter with the court alleging that the
Michigan Department of Corrections (“MDOC”) had violated the automatic stay
after the filing of his bankruptcy petition by deducting his funds from his MDOC
trust account (“Letter” at Dkt No. 17). On October 29, 2019, the court issued a
Notice of Hearing on Debtor’s Letter to be held on December 19, 2019 at 9:00 a.m.
that was served by the court on interested parties (Dkt. No. 18). Prior to the
hearing, on November 21, 2019, November 27, 2019, and December 6, 2019,
Debtor filed with the court three more letters indicating continued violation of the
automatic stay by MDOC by deducting further funds from his MDOC trust account
(Dkt. Nos. 23, 24 and 26).

      MDOC did not file a response to the Debtor’s Letter and failed to appear at
the December 19, 2019 hearing that was held in Grand Rapids, Michigan. Debtor
telephonically appeared for the hearing. He represented to the court that the
MDOC was aware of his bankruptcy filing and that, MDOC continues to deduct
monies placed in his MDOC trust account to pay for obligations that were properly
scheduled in his bankruptcy. 2

       Based upon the record before it, the court determined to issue this Order to
Show Cause to require a response by the MDOC regarding the alleged violation
of the automatic stay and the continuing efforts to collect or recover on a claim
against the Debtor that arose before the commencement of the case. See 11
U.S.C. § 362(a)(1).



1
 The Debtor is currently incarcerated at a correctional facility operated by MDOC.
2
 The Debtor’s Schedule E/F lists “Mich. Dept. of Corrections” as holding AN unsecured
debt of $823.88. Schedule E/F, Dkt. No. 1-1, Pg 22.
               Case:19-04299-jwb     Doc #:29 Filed: 12/23/19      Page 2 of 2




            NOW, THEREFORE, IT IS HEREBY ORDERED that by no later than
     January 10, 2020, MDOC shall file a written response to this order, including an
     affidavit or solemn declaration under 28 U.S.C. § 1746, explaining:

            1. Why the post-petition deduction of monies from Debtor’s MDOC trust
               account does not violate 11 U.S.C. § 362(a)(1);

            2. Why MDOC should not be held in contempt of court for violation of the
               automatic stay imposed by 11 U.S.C. § 362(a); and

            3. Why MDOC should not be subject to damages for willful violation of the
               automatic stay pursuant to 11 U.S.C. § 362(k).

     The court may treat the failure to file a response in conformance with this Order as
     consent to the court’s entry of an order finding MDOC in contempt and awarding
     other relief.

           IT IS FURTHER ORDERED that the Clerk shall serve a copy of this Order
     pursuant to FED. R. BANKR. P. 9022 and LBR 5005-4 upon:


      Scott Syzak                              Heidi E. Washington, Director
      Michigan Reformatory                     Michigan Department of Corrections
      Inmate #215189                           Grandview Plaza
      1342 W. Main Street                      206 E. Michigan Avenue
      Ionia, MI 48846                          P.O. Box 30003
                                               Lansing, MI 48846

      State of Michigan                        Office of the United States Trustee
      Department of Attorney General           The Ledyard Building, 2nd Floor
      ATTN: Corrections Division               125 Ottawa N.W., Suite 200R
      G. Mennen Williams Building              Grand Rapids, MI 49503
      525 W. Ottawa Street
      P.O. Box 30212                           Lisa E. Gocha, Chapter 7 Trustee
      Lansing, MI 48933                        (via CM-ECF notification)



                                      END OF ORDER




IT IS SO ORDERED.
Dated December 23, 2019
